Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Fig. 4) are objected to because the unlabeled elements shown in the drawings should be provided with descriptive text labels, (e.g. for Fig. 4: element 102 “a reference image is captured”, element 104 “a first image is captured”, etc.…) see MPEP 608.02(b) and ¶6.22. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control.. configured to” found in claims 1 and 10-12, “a comparator configured to” found in claims 1-2 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “one or more components (e.g., control, comparator, etc.) of the digital assistance may include hardware, software, or both”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a digital assistance” the scope of the claimed subject matter is vague and unclear as to whether it is a device, software, or system. Therefore, claiming “a digital assistance” is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hauschultz et al. (US 20150264491, hereinafter Hauschultz) in view of Williams (US 20200074662.)
claim 1, “A digital assistance for assisting a wearer of a hearing device to correctly arrange the hearing device with respect to an ear of the wearer comprising” Hauschultz teaches (¶0034) a device for inserting a hearing aid into an ear canal of a user of the hearing aid.
As to “a control configured to enable a preview of a first image to be displayed, wherein the first image is generated by a camera; wherein the control is also configured to enable a capturing of the first image, the first image showing at least the ear of the wearer with the hearing device arranged in and/or at the ear of the wearer” Hauschultz teaches (¶0034) the device includes a camera adapted to capture data comprising at least one image and/or video of the ear canal during the insertion or withdrawing of the hearing aid; (¶0064) Fig. 3 captured image is displayed on a smartphone
Hauschultz does not teach “and wherein the digital assistance also comprises a comparator configured to perform a comparison between (1) the first image showing the at least the ear of the wearer with the hearing device and (2) a reference image.” Williams teaches (¶0005 and ¶00037) a system for fit detection includes an image capture; (¶0043) determining quality of fit based on the user’s image data and image data stored in database 250, once the objective/subjective fit data (i.e., reference image) and image data are transmitted from the user’s device such data is received in database-management system; (¶0045 and ¶0047-¶0048) a machine learning algorithm uses the collected data in database associated with the with the image and objective/subjective fit data thereby permitting more refined fit calculations to be 

Regarding claim 2, “The digital assistance of claim 1, wherein the comparator is configured to compare (1) a first position of the hearing device relative to the ear of the wearer in the first image and (2) a reference position of the hearing device with respect to the ear of the wearer in the reference image.” Williams teaches (¶0043) taking into account the seating of the/location of the device in the user’s ear.

Regarding claim 6, “The digital assistance of claim 1, wherein the comparator is configured to use an image recognition function to perform the comparison between the first image and the reference image.” Williams teaches (¶0041, ¶0043-¶0044) image analysis/recognition. 

Regarding claim 7, “The digital assistance of claim 6, wherein the image recognition functionality is configured to utilize image landmarks in the first image and/or in the reference image.” Williams teaches (¶0041) aligning images along certain points (i.e., landmarks) of the ear or other features in the image facial structure/hair.

Regarding claim 8, “The digital assistance of claim 1, wherein the digital assistance is configured to provide a suggestion and/or an instruction to the wearer to assist the wearer in adjusting a position of the hearing device relative to the ear based on the comparison between the first image and the reference image.” Williams teaches (¶0045) “try a smaller ear tip” is output on a GUI.

Regarding claim 9, “The digital assistance of claim 1, wherein the digital assistance is configured to receive the reference image from an external source.” Williams teaches (¶0038) software application 100 communicates with a remotely located computer 202 on which a database management system is stored.

Regarding claim 10, “The digital assistance of claim 1, wherein the control is configured to enable the preview of the first image to be displayed, and to enable the capturing of the first image, in response to an input indicating a desire to obtain the first image.” Williams teaches (¶0039) as shown in fig 2A program 100 will display on GUI a prompt to take the picture and also a thumbnail image of the camera’s image capture.

Regarding claim 11, “The digital assistance of claim 1, wherein the control is also configured to enable a preview of the reference image to be displayed, wherein the reference image is generated by the camera; and wherein the control is also configured to enable a capturing of the reference image.” Williams 

Regarding claim 12, “The digital assistance of claim 11, wherein the control is configured to enable the reference image to be displayed, and to enable the capturing of the reference image, in response to an input indicating a desire to obtain the reference image.” Williams teaches (¶0039) as shown in fig 2A program 100 will display on GUI a prompt to take the picture and also a thumbnail image of the camera’s image capture; (¶0045) retraining the machine learning model with user data that will help predict other users’ fit (thus the user image becomes a reference image.)

Regarding claim 17, “The digital assistance of claim 1, further comprising a tracker configured to track a position and/or a movement of a head and/or the ear of the wearer.” Williams further teaches (¶0040) providing an indication when the camera is focused appropriately on the ear.

Regarding claim 18, “The digital assistance of claim 1, further comprising a feedback generator configured to provide instruction and/or feedback to assist a user and/or the wearer in using the digital assistance.” Williams teaches (¶0045) “try a smaller ear tip” feedback is output on a GUI.

Regarding claim 19, “The digital assistance of claim 18, wherein the suggestion and/or feedback comprises audio suggestion and/or audio feedback, visual suggestion and/or visual feedback, and/or haptic suggestion and/or haptic feedback.” Williams teaches (¶0045) “try a smaller ear tip” feedback is output on a GUI.

Regarding claim 20, “The digital assistance of claim 1, wherein the digital assistance is implemented in the electronic device.” Hauschultz teaches (¶0040) implemented using a smartphone.

Regarding claim 21, “The digital assistance of claim 20, wherein the electronic device comprises a cell phone.” Hauschultz teaches (¶0040) implemented using a smartphone.

Regarding claim 22, “The digital assistance of claim 1, wherein the digital assistance comprises an application in the electronic device.” Hauschultz teaches (¶0040) implemented using a smartphone mobile application “app”.

Regarding claim 23, “An electronic device comprising the digital assistance of claim 1, and the camera.” Hauschultz teaches (¶0040) system includes a camera.

claim 24, “A non-transitory processor-readable medium storing a set of instructions for implementing the digital assistance of claim 1.” Hauschultz teaches (¶0040) implemented using a smartphone mobile application “app”, smartphone implies computer implementation.

Claims 3-5, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauschultz and Williams in view of Hurst (US 20170310886.)
Regarding claim 3, Williams further teaches (¶0040) providing an indication when the camera is focused appropriately on the ear. Hauschultz and Williams do not teach “The digital assistance of claim 1, wherein the digital assistance is configured to provide a visual guide in a display, the visual guide configured to assist the wearer to achieve a desired relative positioning between (1) a head and/or the ear and (2) the camera, when capturing the first image.” However, Hurst teaches (¶0056, Figs. 6-9, claim 1) an image of a patient is captured on a mobile device, software application includes alignment instructions to capture a human body part on a display of a mobile device, and the display is generated with an outline (i.e., visual guide) of the body part to be captured. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Hauschultz and Williams with the outline generation when taking a picture as taught by Hurst for the benefit of helping users pose for the image and to obtain suitable/high quality pictures.

Regarding claim 4, “The digital assistance of claim 3, wherein the digital assistance is configured to overlay the first visual guide on the preview of the first image.” Hurst teaches (Fig. 8) outline is overlaid on preview of the image.

Regarding claim 5, “The digital assistance of claim 4, wherein the first visual guide includes a shape of an outline of a human head.” Hurst further teaches (¶0056 and Claim 1, Fig. 5 element 154) outline of body part.

Regarding claim 13, “The digital assistance of claim 11, wherein the digital assistance is configured to provide a visual guide in a display, the visual guide configured to assist a user or the wearer to achieve a desired relative positioning between (1) a head and/or the ear and (2) the camera, when capturing the reference image” However, Hurst teaches (¶0056, Figs. 6-9, claim 1) an image of a patient is captured on a mobile device, software application includes alignment instructions to capture a human body part on a display of a mobile device, and the display is generated with an outline (i.e., visual guide) of the body part to be captured. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Hauschultz and Williams with the outline generation when taking a picture as taught by Hurst for the 

Regarding claim 14, “The digital assistance of claim 13, wherein the user is a hearing care professional, an audiologist, or other person.” Hauschultz teaches (¶0036) that user inserting the hearing aid is a hearing care professional (HCP.)
	
Regarding claim 15, “The digital assistance of claim 13, wherein the digital assistance is configured to overlay the visual guide on the preview of the reference image.” Hurst teaches (Fig. 8) outline is overlaid on preview of the image.

Regarding claim 16, “The digital assistance of claim 13, wherein the visual guide includes a shape of an outline of a human ear.” Hurst further teaches (¶0056 and Claim 1, Fig. 5 element 154) outline of body part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aschoff et al. (US 20190261096) – (¶0026) taking a picture of a user wearing a hearing aid device, and making adjustments to fit
Burgett (US 20110164128) -  (¶0032 and ¶0033-¶0039) holding image capturing device aimed towards the ear and taking a picture of the user’s ear, capturing the an image and analyzing the image; (¶0028) size of ear is determine with comparison to earbud device.
Panek-Rickerson (US 20150146042) – (Fig. 2-3) stencil filter to assist user in taking quality pictures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425